Action to recover damages for personal injuries sustained by plaintiff when she stepped on or was about to step on the cellar doors in front of appellant’s premises, causing her to fall to the sidewalk. Judgment in favor of plaintiff, and order denying appellant’s motion to set aside the verdict and for a new trial, reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The manner of the conduct of the trial and the character of the charge to the jury deprived the defendant-appellant of a fair trial. The interests of justice require a new trial. Hagarty, Carswell, Adel and Close, JJ., concur; Lazansky, P. J., not voting.